Exhibit 10.32
EXECUTION VERSION    


CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
October 16, 2018, by and among Taylor Morrison Homes Corporation, a Delaware
corporation (“Holdco”), Taylor Morrison Home Corporation, a Delaware corporation
(“TMHC”) and each of the Management Holders set forth on the signature pages
hereto (the “Management Holders” and, together with Holdco and TMHC, each, a
“Party” and collectively, the “Parties”).
WHEREAS, the Parties intend to undertake a restructuring (the “Restructuring”)
and to cause to be completed the transactions outlined in the Taylor Morrison
Partnership / Canada Unwind deck previously delivered to the Management Holders
(the “Restructuring Deck”) in the sequence and manner set out in the
Restructuring Deck;
WHEREAS, in connection with the Restructuring, TMHC and Holdco intend to enter
into an Agreement and Plan of Merger (the “Merger Agreement”), by and among
TMHC, Holdco and Second Half 2018 Mergerco Inc., a Delaware corporation and
wholly owned subsidiary of Holdco (“Mergerco”), pursuant to which, among other
things, TMHC will merge with and into Mergerco (the “Merger”), with TMHC
continuing as the surviving corporation of the Merger under the name Taylor
Morrison Home II Corporation as a wholly owned subsidiary of Holdco;
WHEREAS, each Management Holder holds (i) that certain number of Common Units
(as defined in the Amended and Restated Agreement of Exempted Limited
Partnership of TMM Holdings II Limited Partnership, an exempted limited
partnership under the laws of the Cayman Islands (“TMM Holdings”), dated April
9, 2013, as amended) of TMM Holdings set forth below such Management Holder’s
name on the signature pages hereto (with respect to each Management Holder, the
“TMM Units”) and (ii) that certain number of shares of Class B common stock,
with the par value of $0.00001 per share, of TMHC (with respect to each
Management Holder, the “TMHC Class B Shares”) set forth below such Management
Holder’s name on the signature pages hereto;
WHEREAS, pursuant to the Merger, each TMHC Class B Share will become a share of
Class B common stock, with the par value of $0.00001 per share, of Holdco (the
“Holdco Class B Shares” and, together with the corresponding TMM Units, the
“Paired Interests”);
WHEREAS, subject to the terms and conditions set forth in this Agreement,
following the Merger and at the Closing (as defined below), each Management
Holder shall (i) contribute, transfer and assign to Holdco all of its right,
title and interest in and to all of its TMM Units and (ii) surrender, forfeit
and relinquish all of its Holdco Class B Shares to Holdco for cancellation
(together, the “Contribution and Surrender”), solely in exchange for the number
of shares of Class A common stock, with the par value of $0.00001 per share, of
Holdco (with respect to each Management Holder, the “Issued Shares”) that is
equal to the number of Paired Interests held by such Management Holder;
WHEREAS, concurrently with the Contribution and Surrender, Holdco shall accept
the Paired Interests from each Management Holder and, in exchange therefor and
subject to the terms


Doc#: US1:12249819v18



--------------------------------------------------------------------------------




and conditions hereof, issue the Issued Shares to each Management Holder (the
“Issuance” and, together with the Contribution and Surrender, the “Contribution,
Surrender and Issuance”);
WHEREAS, immediately following the Contribution, Surrender and Issuance, all of
the Holdco Class B Shares shall be cancelled and cease to be outstanding; and
WHEREAS, the board of directors of TMHC and Holdco have approved the
transactions contemplated by this Agreement for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”), which approval is intended
to exempt each disposition by each Management Holder of its respective Paired
Interests to the extent that it or any person affiliated with it may be deemed
an officer or director of TMHC or Holdco from Section 16(b) of the Exchange Act.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
1.Contribution, Surrender and Issuance. Pursuant to and in accordance with the
terms and conditions of this Agreement, and effective as of the Closing, Holdco
shall issue to each Management Holder the Issued Shares, free and clear of all
liens, encumbrances, charges, mortgages, options, pledges, restrictions on
transfer, security interests, hypothecations, easements, rights-of-way or other
similar restrictions (collectively, “Encumbrances”) (other than Encumbrances
under applicable securities laws) and each Management Holder shall accept and
take delivery of the Issued Shares, free and clear of all Encumbrances (other
than Encumbrances under applicable securities laws) and, in exchange therefore,
shall contribute, transfer and assign to Holdco all of its right, title and
interest in and to all of its Paired Interests, free and clear of Encumbrances
(other than Encumbrances under applicable securities laws) (the “Contribution
and Issuance Transaction”).
2.Cancellation of Holdco Class B Shares. Pursuant to and in accordance with the
terms and conditions of this Agreement, and effective as of immediately
following the Contribution and Issuance Transaction, all of the Holdco Class B
Shares shall be cancelled and cease to be outstanding.
3.Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur immediately following the consummation of the Merger. The
Closing shall occur at the offices of Paul, Weiss, Rifkind, Wharton & Garrison
LLP, 1285 Avenue of the Americas, New York, New York 10019. At the Closing, each
Management Holder shall deliver to Holdco (or as instructed by Holdco) duly
executed transfer powers or other documentation reasonably requested by Holdco,
in each case, relating to the transfer of such Management Holder’s Paired
Interests to Holdco.


2

--------------------------------------------------------------------------------




4.
Holdco Representations. In connection with the transactions contemplated hereby,
Holdco represents and warrants to the Management Holders as of the Closing as
follows:

a.
Organization and Standing. Holdco is duly organized or formed, validly existing
in good standing under the laws of the jurisdiction of its incorporation or
formation and has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

b.
Authority. Holdco has all requisite corporate power and authority necessary to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Holdco have been duly and validly authorized by all necessary
corporate action on the part of Holdco, and no other corporate proceedings on
the part of Holdco are necessary to adopt this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Holdco and this Agreement constitutes a legal, valid and binding
obligation of Holdco enforceable against Holdco in accordance with the terms
hereof.

c.
Shares. When the Issued Shares have been delivered and paid for in accordance
with this Agreement at Closing, such Issued Shares will have been, validly
issued, fully paid and nonassessable.

5.Representations and Warranties of the Management Holders. Each Management
Holder, severally and not jointly, represents and warrants to Holdco as of the
Closing as follows:
a.
Authority. Such Management Holder has the legal capacity necessary to execute,
deliver and perform his, her or its obligations under this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by such Management Holder, and this Agreement constitutes
a legal, valid and binding obligation of such Management Holder, enforceable
against such Management Holder in accordance with the terms hereof.

b.
No Conflict. The execution and delivery by such Management Holder of this
Agreement does not, and the consummation by such Management Holder of the
transactions contemplated hereby will not (with or without the giving of notice
or the lapse of time or both), contravene, conflict with or result in a breach
or violation of, or a default under, (i) any judgment, order, decree, statute,
rule, regulation or other law applicable to such Management Holder or (ii) any
contract, agreement or instrument by which such Management Holder is bound.



3

--------------------------------------------------------------------------------




No consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, is required by
or with respect to such Management Holder in connection with the execution and
delivery by such Management Holder of this Agreement or the consummation by such
Management Holder of the transactions contemplated hereby.
c.
Title. Immediately prior to the Contribution and Surrender at Closing, such
Management Holder holds good and valid title to his, her or its Paired Interests
to be sold at the Closing or a securities entitlement in respect thereof, and
holds, and will hold until delivered to Holdco, such Paired Interests free and
clear of all liens, encumbrances, equities or claims; and, upon delivery of such
Paired Interests (including by crediting to a securities account of Holdco) and
payment therefor pursuant hereto, assuming that Holdco has no notice of any
adverse claims within the meaning of Section 8-105 of the New York Uniform
Commercial Code as in effect in the State of New York from time to time (the
“UCC”), (A) under 8-501 of the UCC, Holdco will acquire a valid security
entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to such
Paired Interests purchased by Holdco and (B) no action (whether framed in
conversion, replevin, constructive trust, equitable lien or other theory) based
on an adverse claim (within the meaning of Section 8-105 of the UCC) to such
security entitlement may be asserted against Holdco.



4

--------------------------------------------------------------------------------




d.
Access to and Evaluation of Information Concerning Holdco. Such Management
Holder (either alone or together with its advisors) has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Contribution and Issuance Transaction. Such Management
Holder has had the opportunity to ask questions and receive answers concerning
the terms and conditions of the Contribution and Issuance Transaction, and has
had full access to such other information concerning the Contribution and
Issuance Transaction as it has requested. Such Management Holder has received
all information that it believes is necessary or appropriate in connection with
the Purchases. Such Management Holder is an informed and sophisticated party and
has engaged, to the extent such Management Holder deems appropriate, expert
advisors experienced in the evaluation of transactions of the type contemplated
hereby. Such Management Holder acknowledges that such Management Holder has not
relied upon any express or implied representations or warranties of any nature
made by or on behalf of Holdco, whether or not any such representations,
warranties or statements were made in writing or orally, except as expressly set
forth for the benefit of such Management Holder in this Agreement.

e.
No View to Distribution. Such Management Holder is acquiring its entire
beneficial ownership interest in the Issued Shares for the Management Holder’s
own account or the account of its Affiliates and not as a nominee or agent, and
with no present intention of distributing the Issued Shares or any part thereof,
and such Management Holder has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States or any state, without
prejudice, however, to the Management Holder’s right at all times to sell or
otherwise dispose of all or any part of the Issued Shares under a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities laws or under an exemption from such
registration available thereunder (including, without limitation, if available,
Rule 144 promulgated thereunder). If such Management Holder should in the future
decide to dispose of any of the Shares, the Management Holder understands and
agrees (a) that it may do so only in compliance with the Securities Act and
applicable state securities Law, as then in effect, including a sale
contemplated by any registration statement pursuant to which such securities are
being offered, or pursuant to an exemption from the Securities Act, and (b) that
stop-transfer instructions to that effect will be in effect with respect to such
securities.

f.
No General Solicitation. Such Management Holder acknowledges that the Issued
Shares were not offered to such Management Holder by means of any form of



5

--------------------------------------------------------------------------------




general or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, website, or
similar media, or broadcast over television or radio, or (ii) any seminar or
meeting to which such Management Holder was invited by any of the foregoing
means of communications.
g.
Restricted Securities. Such Management Holder understands that the Issued Shares
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from Holdco in a transaction not involving a
public offering and that under such federal securities laws and applicable
regulations such securities may not be resold absent registration under the
Securities Act or an exemption therefrom. In this connection, such Management
Holder represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

h.
Risk Factors. Such Management Holder understands and is aware that an investment
in the Issued Shares involves substantial risks, including the risks as set
forth in TMHC’s forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act.

6.Termination of Exchange Agreement. The Parties hereby agree that, concurrently
with the Closing, that certain Exchange Agreement, dated as of April 9, 2013, by
and among Holdco, TMM Holdings and the other parties thereto, shall terminate
and be of no further force and effect without any further action by the Parties.
7.Further Assurances. Each Party (i) hereby agrees to instruct the applicable
Parties and TMM Holdings, as applicable, to reflect the foregoing transfers on
the books and records thereof and (ii) shall execute, deliver, file and record,
or cause to be executed, delivered, filed and recorded, such further agreements,
instruments and other documents, and take, or cause to be taken, such further
actions, as any other Party may reasonably request as being necessary or
desirable to effect or evidence the transactions contemplated by this Agreement.
8.Agreed Tax Treatment. The Management Holders and Holdco shall treat the
Contribution and Issuance Transaction, together with the Merger, as a transfer
pursuant to Section 351 of the Internal Revenue Code of 1986, as amended (the
“Code”) unless otherwise required by a final “determination” (within the meaning
of Section 1313 of the Code) or a change in applicable law.
9.Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the Parties. The
Management Holders may


6

--------------------------------------------------------------------------------




not assign or delegate all or any portion of their respective rights or
obligations under this Agreement without the prior written consent of Holdco and
TMHC.
10.Amendments, Changes and Modifications. This Agreement may not be amended,
changed or otherwise modified except by a written instrument executed by Holdco,
TMHC and the Management Holders holding a majority of all of the TMM Units.
11.Governing Law. This Agreement and any claim or controversy hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflict of laws thereof.
12.WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES AND AGREES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.
13.Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement. Facsimile signatures or signatures received as a pdf attachment
to electronic mail shall be treated as original signatures for all purposes of
this Agreement.
[Signature Pages Follow]



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


TAYLOR MORRISON HOME CORPORATION
By:    _/s/ Darrell Sherman____________________


7

--------------------------------------------------------------------------------





Name:    Darrell C. Sherman
Title:    Chief Legal Officer, Executive Vice
    President and Secretary




TAYLOR MORRISON HOMES CORPORATION
By:    _/s/ Darrell Sherman____________________
Name:    Darrell C. Sherman
Title:    Chief Legal Officer, Executive Vice
    President and Secretary





MANAGEMENT HOLDER
/s/ Sheryl Palmer________________
Sheryl Palmer




TMM Units
Holdco Class B Shares
468,513
468,513











[Signature Page to Step 4 Contribution Agreement]

--------------------------------------------------------------------------------








MANAGEMENT HOLDER
/s/ Darrell Sherman________________
Darrell Sherman




TMM Units
Holdco Class B Shares
123,046
123,046














MANAGEMENT HOLDER
/s/ Dave Cone________________
Dave Cone




TMM Units
Holdco Class B Shares
41,205
41,205



[Signature Page to Step 4 Contribution Agreement]

--------------------------------------------------------------------------------




















MANAGEMENT HOLDER
/s/ Peter Lane________________
Peter Lane




TMM Units
Holdco Class B Shares
31,848
31,848












TMH HOLDINGS II GP, ULC, acting as
Attorney in Fact for the Limited Partners set forth on Schedule A


By:    _/s/ Darrell Sherman____________________


[Signature Page to Step 4 Contribution Agreement]

--------------------------------------------------------------------------------





Name:    Darrell C. Sherman
Title:    Chief Legal Officer, Executive Vice
    President and Secretary







